Citation Nr: 1207246	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-25 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for systemic lupus erythematosis. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to September 1971 and from February 2003 to September 2003, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, April 2005, and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

This case was previously before the Board.  Most recently in May 2010, the matters above were remanded to the agency of original jurisdiction for additional development.  The case has been returned to the Board for further appellate review.  

The August 2010 VA examination report states that it is at least as likely as not that tinnitus is related to service.  As this matter is not before the Board, it is referred to the RO for appropriate action.  

The issue of entitlement to an evaluation in excess of 10 percent disabling for systemic lupus erythematosis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Preexisting hearing loss was noted at service entrance for the first period of active service in December 1968, and there is no clear and unmistakable evidence that preexisting hearing loss was not aggravated during service. 

2.  Preexisting hearing loss was aggravated during the Veteran's first period of active service.  


CONCLUSION OF LAW

Preexisting hearing loss was aggravated in active service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for aggravation of preexisting bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for bilateral hearing loss due his exposure to loud noise in service.  Upon further consideration, the Board finds service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon further review, the Board finds service connection is warranted for aggravation of preexisting bilateral hearing loss.  The Board notes that the Veteran had two periods of active service.  

The December 1968 service entrance examination for the first period of service reflects audiometric findings and item number 71 of the report containing the findings bares the hand written notation "ASA."  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20(35)
15(25)
10(20)
20(30)
20(25)
LEFT
0(15)
-5(5)
-5(5)
10(20)
10(15)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

In this case, although the audiometry testing was accomplished after November 1967, the findings were specifically noted to be reported in ASA standards and based on the other recorded findings in the examination report, it is clear that the results were not converted from ASA units to ISO-ANSI units.  In this regard, corresponding with item number 71 is number 74, Summary of Defects and Diagnoses, reflecting the following entry: "71 bH - H-2".  In addition, consistent with numbers 71 and 74 is number 76 in which a hearing profile of "2" was assigned.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Thus, the Board finds a hearing loss disability was noted at service entrance and the presumption of soundness does not attach with regard to hearing for the first period of service.  

The Board notes that while both the March 2009 and August 2010 VA examiners opined that the Veteran's hearing loss is not caused by or a result of in-service noise exposure, the opinions are premised on the examiners' erroneous finding that hearing was normal service entrance in December 1968.  The Board notes that a medical opinion based upon an inaccurate factual basis is of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court recognized that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even though insufficient to constitute a hearing loss disability according to VA standards.  In this case, bilateral hearing loss is specifically noted on the service entrance examination report as reflected in the summary of defects and diagnoses which is consistent with the H2 hearing profile assigned.  The Board notes that puretone threshold, in decibels, at 6000 Hertz on the right was reported in ASA standards as 20 and when converted to ISO-ANSI standards, the result is a puretone threshold, in decibels, of 30.  

Having determined that hearing loss preexisted service entrance in December 1968, the Board turns to the issue of aggravation.  In this regard, and as noted in the August 2010 VA examination report, no audiometric tests results were reported at separation in August 1971.  In an August 1971 medical history, however, the Veteran indicated that the he had ear, nose or throat trouble, and despite the various accounts as to the initial onset of symptoms as noted in the August 2010 VA report of examination, the Veteran is competent to report his symptoms and his assertion of an increase in symptoms in association with the rigors of service in Vietnam as a heavy trac vehicle operator is plausible and not inconsistent with his service.  See 38 C.F.R. § 3.306 (b)(2) (2011); 38 U.S.C.A. § 1154(a).  

In this case, in the absence of specific audiometric findings at separation coupled with the Veteran's contemporaneous complaints and his credible testimony before the undersigned, the Board finds preexisting hearing loss underwent an increase during the first period of active service, and there is not clear and unmistakable evidence rebutting the presumption of aggravation during the first period of active service.  Thus, the Board finds service connection for aggravation of a preexisting bilateral hearing loss disability is warranted.  

In light of the Board's favorable finding in this regard, the issues of post-service occupational noise exposure after separation from the first period of service and noise exposure during the second period of active service are not relevant.  Likewise, the August 2010 opinion in regard to delayed onset hearing loss is of no significance in this case.  

In summary, the Board finds that bilateral hearing loss preexisted service entrance for the first period of active duty, and that there is no clear and unmistakable evidence that the preexisting bilateral hearing loss disability was not aggravated during active service.  Thus, service connection for aggravation of preexisting hearing loss is warranted.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 percent for systemic lupus erythematosis.  

The Board notes that systemic lupus erythematosis warrants a 10 percent disability rating where there are exacerbations once or twice per year or if the condition was symptomatic during the past two years.  A 60 percent disability rating is warranted where there are exacerbations lasting once a week or more, two or three times per year.  A 100 percent disability rating is warranted where the condition is acute, with frequent exacerbations, producing severe impairments of health.  38 C.F.R. § 4.89, Diagnostic Code 6350.  The condition is to be evaluated either by combining the evaluations for residuals under the appropriate system, or by evaluating under Diagnostic Code 6350, whichever method results in a higher evaluation.  38 C.F.R. § 4.89, Diagnostic Code 6350, Note.  

The Veteran was afforded a VA examination in January 2009 to determine the extent and severity of service connected systemic lupus erythematosis.  The examination report notes that the Veteran had a history of no general symptoms, skin symptoms, generalized edema, periods of exacerbation, mouth ulcers, stiff swollen joints, digestive symptoms, lymphatic or blood symptoms, genitourinary symptoms, cardiac symptoms, respiratory symptoms, eye, or ear symptoms.  The Veteran was noted to have a history of pain in the feet, right leg, and lower back, and numbness.  The Veteran was noted to have sicca syndrome resulting in dry mouth and eyes.  Physical examination revealed "neurological abnormalities," no malnutrition, a currently present and active disease, no convalescence periods, no jaundice, no anasarca, mildly enlarged parotid glands bilaterally.  Tests revealed ANA of 1:160 in speckled pattern, Anti-DS DNA antibody of 0, negative cyroglobulins, a sedimentary rate of 0, and anti-smooth muscle antibody of 8.  

Because the January 2009 VA examiner did not provide any indication of the Veteran's current "neurological abnormalities" associated with the Veteran's systemic lupus erythematosis, the matter was remanded in May 2010 for another VA examination.  The August 2010 VA examination report reflects findings to include a normal neurologic examination, notation that the Veteran felt as if feet were in hot water on a constant basis, and the examiner's opinion to the effect that because the Veteran's symptoms were vague, it was impossible to make greater clarification of the subjective statements without resorting to speculation.  

Since that time, VA treatment records have been associated with the claims file to include a September 2011 record noting Reynaud's peripheral neuropathy and sicca symptoms with associated periodontal disease, and a squamous papilloma on the upper left lip was reported in October 2011.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his systemic lupus erythematosis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Because the claims file is being returned it should be updated to include VA treatment records compiled since October 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from October 2011.  

2.  After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his systemic lupus erythematosis disability.  The examiner should specifically state how often the Veteran experiences exacerbations and must comment upon any associated symptoms including any neurological abnormalities.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


